DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.


Response to Amendment
Amendment filed 3/14/2022 has been entered and fully considered. Claims 1-28 are pending. Claims 1-9 and 16-25 are withdrawn. Claims 10 and 14 are amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
Applicant argues that Vurlicer relates to a slurry composition used as a protective coating of hot metal surfaces comprising about 20-32 wt% colloidal silica, which is above the claimed range of amended claim 10. 
Applicant argues that the amount of amorphous silica in the silica flour is not equivalent to the total amount of particulate, amorphous silica dioxide that is present in the composition. Vurlicer relates to two different compositions: (i) a “binder vehicle concentrate” (Col. 1, l. 51-55 and col. 5, l, 65 through col. 6, l. 27) and (ii) a diluted “refractory slurry composition”, prepared form the binder vehicle concentrate (i) comprising about 0.30-0.80 percent by weight magnesium montmorillonite and about 20-32 wt% silica. 
A closer look at the materials in the binder vehicle concentrate and refractory slurry composition reveals that the Examiner’s previous calculations to be in error. The Ludox HS-40, which is 40% silica, is actually an amorphous silica. The silica flours  appear to only be, at minimum, 70 wt% amorphous. The Grade 54 silica that is called “amorphous silica” is actually a crystalline silica (Column 6, lines 35-40). Moreover, the final slurry comprises 33 wt% water, 33 wt% concentrate and 34 wt% silica flours. Thus, Applicants calculations as to the amount of amorphous silica present in the final slurry of Vurlicer appears to be correct. The final slurry appears to have at least about 20 wt% amorphous silica.
However, Verlicer discloses that about 70-85 wt% of the “vitreous silica” is vitreous and this portion is about 50 wt% of the flours. Thus, the amount of amorphous silica in this portion can lie outside the listed range and the total amount of amorphous silica in the flours portion of the final slurry can be less than half of the flours. 
The courts have generally held that “about” allows for concentrations slightly outside of the range. See, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05, I. Moreover, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05, I. 
By reducing the amount of vitreous silica in the flour by 10% to 63 wt% and the ratio of virous to crystalline silica by 10% to 45 wt% in the flours, the amount of amorphous silica in the 34 wt% final slurry would be about 9.5 wt%. Combined with component (2), at 8 wt% amorphous silica, the total amount of amorphous silica in the final slurry would be about 17.5 wt%. 
Thus, it would appear that the ranges of the prior art are close enough to the claimed ranges for a prima facie case of obviousness to exist. 
Applicant argues that Vurlicer does not teach that the pH is less than 4.5 and the Office Action relies on Okazaki, which relates to an organic self-hardening coating having a pH of 2.0 to 5.0 for casting molds. According to Okazaki, the self-hardening casting mold hardened by using various resins as binders and compounding the hardeners for these resins in casting mold material are considered to have several % of uncured resin in the casting mold even after curing. Okazaki therefore does not teach or suggest to apply the coating composition described therein on waterglass-bound cores or molds. 
Vurlicer also discloses binders (Abstract) and carboxymethyl cellulose (resin) in the slurry. This slurry is then dried on the mold (Column 6, lines 22-60). Thus, the . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

_____________________________________________________________________
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over VURLICER (US 3,852,085) in view of OKAZAKI (JP S5519415 A).
With respect to claim 10, VURLICER discloses a coating composition for molds (Abstract; Column 1, lines 1-20) comprising an aqueous phase (Column 1, lines 50-68; Column 2, lines 25-55) with an adjusted pH of 5-9 (Column 4, lines 55-68); particulate amorphous silica (e.g., silicon dioxide) (Column 3, lines 25-35; Column 6, lines 25-40) and a refractory, such as a clay of the magnesium aluminum silicate type (Column 3, lines 1-15). 
The Ludox HS-40, which is 40% silica, is an amorphous silica. The silica flours  appear to only be about 70 wt% amorphous. The Grade 54 silica that is called “amorphous silica” is actually a crystalline silica (Column 6, lines 35-40). Moreover, the final slurry comprises 33 wt% water, 33 wt% concentrate and 34 wt% silica flours. Thus, Applicants calculations as to the amount of amorphous silica present in the final slurry of Vurlicer appears to be correct. The final slurry appears to have at least about 20 wt% amorphous silica.
However, Verlicer discloses that about 70-85 wt% of the “vitreous silica” is vitreous and this portion is about 50 wt% of the flours. Thus, the amount of amorphous silica in this portion can lie outside the listed range and the total amount of amorphous silica in the flours portion of the final slurry can be less than half of the flours. 
The courts have generally held that “about” allows for concentrations slightly outside of the range. See, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05, I. Moreover, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05, I. 
By reducing the amount of vitreous silica in the flour by 10% to 63 wt% and the ratio of virous to crystalline silica by 10% to 45 wt% in the flours, the amount of amorphous silica in the 34 wt% final slurry would be about 9.5 wt%. Combined with component (2), at 8 wt% amorphous silica, the total amount of amorphous silica in the final slurry would be about 17.5 wt%. 
Thus, it would appear that the ranges of the prior art are close enough to the claimed ranges for a prima facie case of obviousness to exist. 
VURLICER does not explicitly discloses that the pH is less than 4.5. OKAZAKI discloses a coating for casting molds with the aqueous phase having a pH of 4.0 to 5.0 so that the casting molds lose less strength  and the strength is recovered after drying (Abstract). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to adjust the pH of the aqueous phase of VURLICER to a pH of between 4 
With respect to claim 11, VURLICER discloses that the particulate is spherical (Column 3, lines 25-35). 
With respect to claim 12, OKAZAKI disclose that the coating comprises an organic acid, such as oxalic acid, to adjust the pH (Abstract). 
With respect to claim 13, VURLICER discloses that the composition comprises a wetting agent (Column 3, lines 45-60). 
With respect to claim 14, VURLICER discloses that the particulate is less than 80 wt% of the total mass of the composition (Example 1; Column 5, lines 60-68; Column 6, lines 1-15). 
With respect to claim 15, VURLICER discloses that the composition comprises 0.45-0.55 wt% of a binder(Column 1, lines 50-68). 




____________________________________________________________________________
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over VURLICER (US 3,852,085) in view of OKAZAKI (JP S5519415 A) as applied to claims 10-15 above, and further in view of JP 2007-29969.
With respect to claim 26, modified VURLICER does not disclose the sphericity of the spherical particles. JP 2007-29969 discloses that a sphericity of between 0.88 and 1 gives a more favorable metal penetration proof property (Abstract). It would have been obvious to one having 

__________________________________________________________________________
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over VURLICER (US 3,852,085) in view of OKAZAKI (JP S5519415 A) as applied to claims 10-15 above, and further in view of FROHN et al. (US 8,919,421).
With respect to claim 27, modified VURLICER does not explicitly disclose that the organic acid is a dicarboxylic acid that is solid at a temperature of 25C and 1013 mbar. FROHN et al. discloses that citric and oxalic acids are used for their high stability and can be stored for prolonged periods without loss of quality (Column 12, lines 20-55). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to use oxalic or citric acid as the acid of modified VURLICER, as taught by FROHN et al. for its high stability and ability to be stored for prolonged periods without loss of quality. 


_____________________________________________________________________________
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLOSKOWSKI et al. (US 2014/0242269) as applied to claims 10-15 above, and further in view of STOTZEL et al. (US 2016/0129496).
With respect to claim 28, modified VURLICER does not explicitly disclose a polyvinyl alcohol. STOTZEL et al. discloses that polyvinyl alcohol is added since they can be dried after 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ALEX B EFTA/Primary Examiner, Art Unit 1745